Citation Nr: 0025915	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-45 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
laminectomy, herniated disc at L5-S1, with left 
radiculopathy, currently rated as 40 percent disabling, to 
include the issue of entitlement to an extraschedular 
evaluation.

2.  Entitlement to total disability rating based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
December 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  In 
April 1997, and again in January 1999, the Board remanded the 
claim for additional development.  The claim has since been 
returned to the Board for appellate review.

As the Board noted in its January 1999 Remand, the veteran's 
representative raised additional claims in a March 1998 
letter that have not been addressed by the RO.  Specifically, 
the veteran's representative raised claims of entitlement to 
secondary service connection for depression, substance abuse, 
anxiety, intrusive thoughts, isolation, rage, alienation, 
survival guilt, psychosis, and pain, and a claim for a 
permanent and total disability rating.  None of these issues 
is inextricably intertwined with the other issues before the 
Board.  See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim 
is intertwined only if the RO would have to reexamine the 
merits of any denied claim which is pending on appeal before 
the Board under the pertinent law and regulations 
specifically applicable thereto).  Therefore, these issues 
are again referred to the RO for appropriate action.

The veteran's claim for vocational rehabilitation benefits 
will be remanded for issuance of a statement of the case.



FINDINGS OF FACT

1.  The veteran's claim for entitlement to an increased 
evaluation for lower back disability is plausible, and the RO 
has obtained sufficient evidence for an equitable disposition 
of this claim. 

2.  The veteran's service-connected back disorder is 
manifested by complaints of pain with intermittent relief, 
limited range of motion, and no clinical manifestations of 
lumbar radiculopathy, sciatic neuropathy, or polyneuropathy 
attributable to the service connected disorder.

3.  The veteran's lower back disability does not present an 
exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards that would have warranted referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular rating.

4.  The veteran is not unemployable because of his service-
connected back disability.

CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for a lower back disability, and 
VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1999).

2.  The criteria for an evaluation in excess of 40 percent 
for a lower back disability [status post laminectomy, 
herniated disc at L5-S1, with left radiculopathy], have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 (1999).

3.  The evidence does not warrant referral for consideration 
of an extraschedular rating for service-connected lower back 
disability in this case.  38 C.F.R. § 3.321(b)(1) (1999).

4.  The criteria for a total disability evaluation based on 
individual unemployability (TDIU) have not been met.  38 
C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In October 1993, the veteran submitted a claim for an 
increased evaluation for his lower back disability [status 
post laminectomy, herniated disc, L5-S1 level].  Although 
this disability had been rated as 40 percent disabling since 
March 1977, the veteran averred that the condition had become 
more disabling and that he should receive a higher 
evaluation.  

In conjunction with the veteran's claim, a spinal examination 
was accomplished in February 1994.  The veteran complained of 
a marked increase of back pain.  The examiner found a marked 
restriction of motion and reported these range of motion 
measurements:

Forward flexion			10 degrees
Backward extension			10 degrees
Left lateral flexion			5 degrees
Right lateral flexion			5 
degrees
Rotation to left			0 degrees
Rotation to right			0 degrees

The doctor found no fixed deformity and the musculature of 
the back appeared relatively normal.  There was objective 
evidence of pain on motion.  X-ray films accomplished at the 
time of the examination reported no significant interval 
changes in the lumbosacral spine since the previous x-ray 
films of May 1991.  

A CT scan of the lumbar segment of the spine found no 
evidence of a herniated nucleus pulposus from the L3-4 though 
the L5-S1 levels.  There was, however, a very mild disk 
bulging especially at L3-4 level but it did not appear to be 
causing significant spinal stenosis.  The examiner noted also 
that there was osteoarthritis of the facet joints especially 
at L4-5, but the reader of the results could not confirm 
radiculopathy or the source of any possible radiculopathy.  

After reviewing the result of the examination, the RO issued 
a decision in March 1994.  The RO added left radiculopathy to 
the classification, and the disability rating remained at 40 
percent.  

The veteran's VA medical treatment records for late 1991 to 
1993 were then obtained.  A review of those records shows 
that during that period the veteran was seen for complaints 
of lower back pain.  A decision, by his treating physician, 
was made in December of 1991 to increase the efforts needed 
to achieve pain control.  As such, mediations were 
prescribed.

In January 1992, electromyography (EMG) and nerve conduction 
studies (NCS) were done.  The results showed normal motor and 
sensory conduction study of the lower extremities.  EMG 
showed no abnormalities.  The interpretation was no clinical 
evidence of lumbar radiculopathy (chronic or acute).  There 
was no clinical evidence of polyneuropathy.

In April 1993, a treating physician still reported that the 
veteran was complaining of pain.  He had no back tenderness 
on examination.  The doctor noted that the veteran had been 
"through" the pain clinic and that he was no longer taking 
narcotics for the pain.  He was, however, performing 
exercises to help stem the pain.  Upon completion of that 
exam, the doctor prescribed additional exercises but did not 
prescribe medications.

In November 1993, the veteran complained of pain radiating 
down the left leg to the knee.  A computed tomography (CT) of 
the lumbar spine in October 1991 was noted to be negative.  
Following examination, the impression was chronic low back 
pain with left radiculopathy complaints consistent with 
sciatica but no objective confirming signs on examination.

In December 1993, the veteran complained of constant pain 
radiating down the back of both legs to the level of the 
knees.  The veteran claimed decreased pinprick sensation on 
the sole of the right foot, but the examiner noted that he 
flinched away quietly from light pinprick.

Written statements from the veteran's friends and family are 
of record.  They are nearly identical in describing their 
relation with the veteran and his back pain.  They noted that 
the veteran had canceled plans and engagements because of the 
pain and that he had become limited in the activities in 
which he could participate.  His wife wrote that the veteran 
had undergone massage therapy and used the pain clinic but 
that these had only given him short-term relief.  

In January 1995, the veteran proffered testimony before a 
hearing officer at the RO.  During this session, the veteran 
complained of constant, nonreducable pain.  He said that he 
had tried a TENS unit, physical therapy, various medications, 
etcetera, and that while they might reduce the pain for a 
short period of time, there was no long-term pain reduction.  
The veteran also mentioned that he was no longer employed and 
that he had lost his job because he was unable to meet the 
physical requirements of the position.  

Around this same period, after complaining of pain, the 
veteran was seen at the VA medical center.  The record 
reflects that steroid injections were recommended for pain 
relief.  At that time, the veteran deferred on those 
injections.  Medical records from later in the year (in 1995) 
show repeated trips to the medical center for complaints of 
pain plus narcotic injections for the relief thereof.  The 
records also showed muscle spasms.

After reviewing the claims folder, the Board, in April 1997, 
remanded the claim for the purpose of obtaining additional 
medical evidence.  Upon returning the claim to the RO, VA 
outpatient treatment records from May 1995 to May 1997 were 
obtained and included in the claims folder.

Throughout these two years, the veteran's overall diagnosis 
remained the same.  A sample of the outpatient treatment 
records shows the following:

? September 1995			Limitations in range of motion 
of the lumbar segment of the spine; positive straight leg 
raising tests; muscle spasms, and medications for the 
relief of pain.
? March 1996				Continued complaints of pain 
and the use of medications for the relief thereof.  
Reported decreased sensation in the extremity(ies) and 
unable to "move" or "bend" back.  No neurological 
involvement diagnosed.
? June 1996				Physical therapy with increased 
movement in the trunk.  Given home exercises to improve 
flexibility.
? August 1996				Complaints of continuous back 
pain but seeking remedies through the pain clinic.  No 
neurological diagnoses.
? October 1996				Lower back pain with bilateral 
radicular symptoms.  Treatment via medication.  
? April 1997				Variation of pain medication, 
complaints of pain and radiculopathy.  The veteran 
reported that he was doing daily exercises and walking.  
Recommended for "pool treatment" with the goal of 
increasing the range of motion of the back and the 
reduction of pain.

In August 1997, the veteran underwent an examination of the 
spine.  He complained of constant pain and back spasms.  He 
also said that he had difficulty sleeping and walking, along 
with performing daily activities without significant 
restrictions.  On examination, the veteran walked with a 
normal gait, although he did complain of pain when walking on 
his heels.  The veteran's posture was normal and an abnormal 
curvature of the spine was not found.  

The veteran denied any pain with palpation of the dorsal 
spinous processes of his thoracolumbar spine.  Palpation of 
the lumbosacral junction, both SI joints and both sciatic 
notches, and the paravertebral musculature of the upper and 
lower back, was nontender.  No muscle spasm was palpable.  
While grimacing through the measurements, the range of motion 
tests resulted in the following:

Forward flexion		39 degrees minus 6 
degrees 
for hip flexion
Backward extension		9 degrees minus 
0 degrees 
for hip extension
Left lateral flexion		20 degrees
Right lateral flexion		22 degrees
Rotation - Left		45 degrees
Rotation - Right		30 degrees

The examiner reported that the veteran complained of pain 
with rotation of the trunk and movement of the spine.  

X-ray studies accomplished also in August 1997 revealed 
advanced degenerative spondylosis of the lumbosacral spine 
with large osteophyte formation at all levels.  There was a 
bridging osteophyte formation at L2-3 on the right.  At L5-S1 
there was moderate disk space narrowing.

In pertinent part, the examiner diagnosed degenerative disk 
disease and disk herniation, L5-S1, status post diskectomy.  
The examiner also noted nonservice connected generalized 
spondylosis (arthritis) of the lumbosacral spine and low back 
pain syndrome with evidence of functional, nonorganic 
component.

The examiner commented that, with regard to the claim of 
progression of the disability, and specifically the recurrent 
episodes of acute flare-ups, this was strictly according to 
the veteran's history and that such episodes had never been 
reliably examined or documented by any health care provider.  
Furthermore, the examiner stated that any such episodes much 
more likely would be related to the degenerative spondylosis 
of the spine rather than any injury sustained in 1955 and/or 
disk surgery in 1970 or its sequelae.  The examiner noted 
that an EMG/NCV in the past reportedly did not reveal 
electrodiagnostic evidence of L5-S1 radiculopathy.  He opined 
that the loss of function of the lumbosacral spine did not 
support a claim for progression of the disability.  He noted 
that the range of motion measurements supported his opinion 
that the veteran had actually improved.  The examiner also 
noted that the validity of the previous 1994 and 1995 
measurements were not documented and were somewhat 
inconsistent.  He noted that the measurements obtained on the 
current examination did not meet validity criteria and that 
observed inconsistencies indicated the measurements were less 
than the true range of motion.  Specifically, the doctor 
noted that straight leg raising was possible to 30 degrees 
bilaterally, but hip flexion angle with forward 
flexion/extension was only 9 degrees.  According to the 
examiner, the measurements should not deviate more than 10 
degrees.  The veteran also complained of increased low back 
pain with simulated rotation of his trunk, even though that 
maneuver resulted in no motion or stress to the lumbosacral 
spine.  The veteran also complained of increased low back 
pain with motion of his neck at end range in all parameters, 
which cannot be explained on a functional, anatomical basis.  
The examiner opined that the service-connected condition had 
to be considered chronic and stable for many years and that 
progression of this condition to a reasonable degree of 
medical certainty was not conceivable.

The examiner opined that a causal relationship of the 
degenerative spondylosis of the lumbosacral spine to the 
service-connected injury in 1955 could not be established.  
He stated that degenerative spondylosis, by its very nature, 
undergoes progression of disease with intermittent periods of 
remission.  Based on the severity of the radiographic 
degenerative changes of the lumbosacral spine and this 
veteran's present complaints and symptoms, degenerative 
spondylosis had to be considered the major and predominant 
cause of the veteran's present impairment of the lumbosacral 
spine, significantly compounded by the veteran's overweight.

The examiner further stated that, to a reasonable degree of 
medical certainty, the veteran's major and predominant and 
course of progressive disability was the result of the 
natural progression of degenerative spondylosis of the 
lumbosacral spine, compounded by overweight and progressive 
deconditioning, which was not the result of any injury which 
he may have sustained while on active duty.

In addressing the question of employability, the examiner 
noted that there was ample evidence in the occupational, 
medical literature that physical impairment of a worker is 
only one of the several factors that determine degree of 
disability and that physical impairment was only one of 
several factors.  Motivation was recognized as one of the 
major factors.  The psychological factor, which included pain 
perception, pain behavior, and presence or absence of anxiety 
and depression was of critical significance.  The doctor 
stated that any number of examples could be found of 
individuals pursuing gainful employment in spite of a medical 
or physical impairment of the lumbosacral spine equal to or 
greater than that experienced by this veteran.

The examiner stated that, from an orthopedic point of view 
and as a board-certified independent medical disability 
evaluator, it was his opinion that the veteran had, without 
doubt, significant remaining work capacity and had to be 
considered employable with restriction in regard to his 
lumbosacral spine.  The examiner considered him fit to 
perform sedentary work with opportunity to change position 
from sitting to standing as needed, not requiring lifting 
over 10 pounds frequently or 20 pounds occasionally.  Because 
of the veteran's deconditioning, he should perform such work 
initially about four hours a day, increasing to eight hours.  
In summary, the doctor stated that the combined effect of the 
veteran's disabling conditions resulted in partial disability 
only, and the predominant and major cause of this disability 
was due to degenerative spondylosis, which was not considered 
service connected.

Also included in the claims folder are copies of the 
veteran's VA outpatient treatment records from the latter 
part of the year 1997 to the spring of 2000.  In the summer 
of 1997, he began to receive trigger point injections to 
reduce the pain.  His oral medications were changed and the 
veteran said in January 1998 that the pain had been somewhat 
reduced.  He still rated the pain as a six or seven on a 1/10 
scale.  However, he was able to sleep through most of the 
night without being awakened by the pain.  A March 1998 
report notes that the veteran complaints concerning the pain 
he suffered had remained the same.  He stated that after he 
received the trigger injections, the pain decreased for about 
four weeks, but that it returned to the previous levels once 
the medications wore off.  

In June 1998, the veteran was introduced to traction.  Prior 
to this, he complained, again, of pain and restrictions in 
the movement of his back.  He also complained about radiating 
pain to his lower extremities along with a burning sensation.  
Trunk range of motion was limited in flexion to 30 degrees, 
lateral flexion 5 degrees.  He walked with an antalgic gait.  
The goal of the traction was to reduce the pain radiation to 
the lower extremities.  

Traction was discontinued in July 1998 and replaced by heat 
and electrical stimulation.  The veteran stated that the pain 
was reduced during the treatment but it returned soon 
thereafter.

The veteran returned to the pain clinic and his pain 
treatment medication was changed.  He continued to receive 
treatment through the pain clinic throughout the remainder of 
1998.  

In 1999, the veteran continued to complain about pain.  That 
July he received additional trigger point injections although 
he stated that the best relief he received was through heat.  
The treatment record shows that there was no spinal 
tenderness and muscle spasms were not noted.  Steroid 
injections were introduced around September 1999.  A December 
1999 record shows that the veteran was undergoing physical 
and massage therapy, although he still had some pain in the 
lower back.  He continued to be on medications for the relief 
of the pain.  A March 2000 entry again is positive for pain.

In attempting to assist the veteran to develop facts relating 
to his claim, the RO made numerous attempts to obtain his 
Social Security Disability records.  After numerous requests 
and attempts, the RO confirmed with a Social Security 
representative in April 1998 that the veteran's file had been 
lost a year and a half previously.  The Social Security 
representative said she had discussed the matter with the 
veteran and his attorney.  In July 1998, written confirmation 
of the unavailability of the veteran's file was received.  On 
remand, the veteran and his attorney were given the 
opportunity to present any records he might have that had 
been part of the Social Security record.  The letter to the 
veteran's attorney was sent back to the RO with a notation on 
the bottom asking the RO to issue a subpoena to compel the 
production of Social Security records.  The RO tried to 
contact the veteran's attorney.  A voice mail message was 
left advising him to make a request to subpoena in a formal 
motion.  No such motion was filed.


II.  Analysis

A.  Increased Rating

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
lower back disability within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

The veteran has been afforded VA examinations and his 
treatment records have been associated with the file.  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, when evaluating this claim, the Board must 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (1999).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  38 
C.F.R. § 4.45(f) (1999).  Diagnostic Code 5293 
(intervertebral disc syndrome), the diagnostic code under 
which the veteran's disability has been rated, involves loss 
of range of motion because the nerve defects and resulting 
pain associated with injury to the affected nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebra.  38 C.F.R. Part 4 (1999); VAOPGCPREC 36-97.  
Therefore, 38 C.F.R. §§ 4.40 and 4.45 (1999) must be 
considered.

The severity of the veteran's service-connected low back 
disability is currently evaluated for VA compensation 
purposes under the musculoskeletal rating codes in VA's 
Schedule for Rating Disabilities.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5292, 5293, 5295 (1999).  
Separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1999); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (where the medical evidence shows that 
the veteran has arthritis of a joint and where the diagnostic 
code applicable to his/her disability is not based upon 
limitation of motion, a separate rating for limitation of 
motion under diagnostic code 5003 may be assigned, but only 
if there is additional disability due to limitation of 
motion.)  Diagnostic code 5293 specifically encompasses loss 
of range of motion, so that additional ratings for painful or 
limited motion of the lumbar spine would constitute 
pyramiding, or compensating twice for the same disability.  
VAOPGCPREC 36-97.  However, the Board will address the rating 
criteria of each of these diagnostic codes, all of which 
apply to the symptoms of the veteran's low back disability, 
to ensure that the veteran's disability receives the highest 
applicable rating.

The highest available rating under diagnostic code 5295 is 40 
percent for severe lumbosacral strain.  Since the veteran's 
service-connected low back disability is already rated 40 
percent disabling, further examination of this code would not 
avail him in his claim for an increased rating.  Similarly, 
the highest available rating under diagnostic code 5292, for 
limitation of motion of the lumbar spine, is 40 percent.  
Therefore, further consideration of those diagnostic codes 
would not be useful in this case.

A rating greater than that currently in effect is available 
where there is pronounced intervertebral disc syndrome, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief (60 
percent, Diagnostic Code 5293); complete bony fixation, or 
ankylosis, of the spine (60 or 100 percent, Diagnostic Code 
5286); unfavorable ankylosis of the lumbar spine (50 percent, 
Diagnostic Code 5289); or residuals of a fractured vertebra 
(60 or 100 percent, Diagnostic Code 5285). 

Since there is no evidence of fractured vertebrae, diagnostic 
code 5285 is not applicable.  Since there is no evidence of 
complete bony fixation of the spine, diagnostic code 5286 is, 
similarly, not applicable.  In addition, diagnostic code 5289 
is not applicable because there is no evidence of ankylosis 
of the lumbar spine.

Therefore, in the present case, a rating higher than 40 
percent is available only by reference to the relevant 
diagnostic code for intervertebral disc syndrome, Diagnostic 
Code 5293.  Under these criteria, the current 40 percent 
evaluation provides for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  A 60 percent 
disability rating requires symptoms analogous to pronounced 
intervertebral disc syndrome with little intermittent relief 
and persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

The veteran's medical treatment records contain adequate 
evidence that he complains of pain associated with his low 
back and lower extremities, and that he obtains intermittent 
relief from the pain through various treatments.  However, 
there is no evidence attributing this pain to sciatic 
neuropathy, lumbar radiculopathy, or evidence of other 
neurological findings appropriate to the site of the disease 
disc, other than the veteran's own subjective analysis.  
Lumbar radiculopathy has been ruled out by appropriate 
testing, and the veteran's complaints of decreased sensation 
have been shown to be either inconsistent or flatly 
contradicted by his actions, such as his flinching from light 
pinprick while claiming reduced ability to feel it.

The 1997 VA examination was extremely thorough and involved a 
complete review of the veteran's records.  The examiner found 
that the veteran's complaints of pain and decreased range of 
motion were attributable to conditions unrelated to his 
service-connected back disorder.  Furthermore, the examiner 
found that the limitation of motion exhibited by the veteran 
on examination was not valid.  In other words, the examiner's 
opinion was that the veteran could have achieved greater 
range of motion, but he did not.  The fact that he did not 
was not attributable to his service connected back disorder.

The Board also finds the statement provided by the veteran, 
his wife, and his friends are not persuasive.  They reflect 
complaints of pain and difficulty walking extended distances.  
They are not competent to address the cause of the complaints 
or the difficulties.  The VA examination and treatment 
records are more persuasive.

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
the Board finds the clinical records and thorough VA 
examination to outweigh the veteran's subjective analysis of 
the source of his pain and back limitations.  The 
overwhelming preponderance of the evidence is that the 
veteran's complaints of pain are not supported by adequate 
pathology related to the service connected condition, and 
there is considerable doubt that the severity of his 
complaints is supported by any pathology.  The preponderance 
of the evidence is against a higher evaluation than the 
current 40 percent assigned.

In reaching this conclusion, the Board has considered the 
criteria for evaluating additional functional loss due to 
pain on use or with flare-ups.  Here again, as the competent 
and complete medical evaluation has attributed any functional 
limitation, to include additional functional limitation with 
flare-ups, to nonservice connected conditions, there is no 
basis for assigning a higher evaluation under these criteria.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 38 
C.F.R. §§ 4.40, 4.45 (1999).  

Accordingly, for the reasons discussed above, the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected lower back disability. 

B.  Extraschedular Evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) (1999) for the 
veteran's low back disability has been raised.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (1999).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the RO has considered whether an extraschedular 
rating is appropriate for the veteran's low back disability.  
It has issued a Supplemental Statement of the Case, which 
specifically addresses this issue, and thus, the veteran will 
not be prejudiced by the Board's consideration of this issue.  

The schedular evaluations for a low back disorder are not 
inadequate.  Higher ratings are available under the rating 
schedule, if the veteran were to manifest symptomatology 
sufficient to be rated under those criteria.  It does not 
appear that the veteran has an "exceptional or unusual" 
disability; he has merely expressed disagreement with the 
assignment of a disability evaluation for the level of his 
condition.  The veteran has not required any periods of 
hospitalization, nor is there any evidence that the service-
connected disorder is so unusual that it, in itself, results 
in marked interference with employment that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

C.  TDIU

The veteran maintains that he is unemployable due to his 
service-connected lower back disability.  A total disability 
rating for compensation based on individual unemployability 
may be assigned where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities:  Provided, that if there is only one such 
disability, this disability shall be ratable as 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).

The veteran in this case has only one service-connected 
disability, and it is rated 40 percent disabling.  He does 
not meet the schedular criteria for individual 
unemployability under 38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disability, but who fail to meet 
the percentage standards of 38 C.F.R. § 4.16(a).  38 C.F.R. 
§ 4.16(b).  The RO has determined that referral for such 
consideration is not warranted in this case.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (1999).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (1999).  Marginal employment is not 
to be considered substantially gainful employment. Factors to 
be considered, however, will include the veteran's employment 
history, educational attainment, and vocational experience.  
38 C.F.R. § 4.16 (1999).

The veteran has work experience as a security guard, service 
manager, service adviser and in sales, as well a work in a 
gas station.  On a thorough and complete VA examination, the 
examiner described fully the types of employment that the 
veteran would be able to do, even considering all of his back 
disorders together, notwithstanding that he is only service-
connected for one, and the examiner attributed the majority 
of his disablement to a non-service connected condition.  The 
veteran's Social Security file could not be located by the 
Social Security Administration, so the basis for any award of 
disability benefits could not be determined.  However, given 
the well-supported medical opinion on the subject of 
employability, addressing fully the veteran's ability to 
undertake certain types of work in spite of back disability, 
the evidence does not warrant referral to the Director of the 
Compensation and Pension Service for consideration under 38 
C.F.R. § 4.16(b).  The Board finds, therefore, that the 
preponderance of the evidence is against such referral.


ORDER

1.  Entitlement to a rating in excess of 40 percent for 
status post laminectomy, herniated disc at L5-S1, with left 
radiculopathy is denied.

2.  Entitlement to an extraschedular evaluation for a 
disability rating of the lower back is denied.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is denied.



REMAND

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.

In March 1992, the veteran filed a VA Form 1-9 (Appeal to 
Board of Veterans Appeals) indicating disagreement with the 
denial of vocational rehabilitation benefits.  In the Board's 
previous Remand, it was noted that the vocational 
rehabilitation folder was not associated with the claims 
file, and the Board was unable to determine whether the 
veteran's statement was timely as a notice of disagreement.  
On remand, the RO determined that the veteran's vocational 
rehabilitation claim had been denied in October 1991, but the 
vocational rehabilitation folder had been destroyed.  
Accordingly, the March 1992 statement is timely as a notice 
of disagreement.  He is owed a statement of the case and an 
opportunity to appeal on this issue.

It is proper to remand this issue because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92.  
However, this issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, this issue is remanded for the following:

1.  The RO should take whatever action is 
possible to reconstruct the veteran's 
vocational rehabilitation folder, to 
include asking the veteran to submit 
copies of all reports and evaluations he 
may have in his possession. 

2.  The RO should provide to the veteran 
and his attorney a statement of the case 
as to the issue of entitlement to 
vocational rehabilitation benefits.  The 
RO must further notify the veteran that, 
if this issue is not resolved to his 
satisfaction, he must file a timely and 
adequate substantive appeal, and notify 
him of the time limit within which he 
must do so, in order to perfect an appeal 
of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(1999).  The RO should allow an 
appropriate period of time for a 
response.

The appellant is hereby given notice that he has the right to 
submit additional evidence and provide argument on the matter 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

- 22 -


